Citation Nr: 0012038
Decision Date: 05/08/00	Archive Date: 09/08/00

DOCKET NO. 94-02 646               DATE MAY 08, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to a increased disability rating for major
depression, currently evaluated as 30 percent disabling.

2. Entitlement to a an increased disability rating for residuals of
a right hand injury, currently evaluated as 30 percent disabling.

3. Entitlement to an increased (compensable) disability evaluation
for hearing loss.

4. Entitlement to a total rating due to individual unemployability
based upon service-connected disabilities.

5. Entitlement to service connection for chest pains.

(The issue of whether the discontinuance of vocational
rehabilitation benefits under the provisions of Chapter 31, Title
38, United States Code due to placement of the case into an
interrupted status was proper is the subject of a separate
decision.)

REPRESENTATION 

Veteran represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

The veteran 

ATTORNEY FOR THE BOARD 

C. L. Krasinski, Counsel 

INTRODUCTION

The veteran served on active duty from December 1985 to June 1991.

This matter came before the Board of Veterans' Appeals (the Board)
on appeal from rating decisions of the Philadelphia, Pennsylvania,
Department of Veterans Affairs (VA) Regional Office (RO). The
veteran testified at a personal hearing conducted before the
undersigned Board Member in January 2000.

An October 1992 rating decision granted service connection for
tinnitus. A noncompensable evaluation was assigned effective June
4, 1991. The veteran expressed disagreement with the assignment of
the noncompensable evaluation and he filed a timely appeal. A
February 1996 rating decision assigned a ten percent evaluation to
the service-connected tinnitus, effective June 4, 1991. At a
hearing before the RO in December 1996, the veteran expressed
satisfaction with the ten percent evaluation that was assigned to
the service-connected tinnitus. Consequently, the Board finds that
the issue of entitlement to an increased evaluation for tinnitus is
no longer before the Board for appellate review.

- 2 -

The RO denied the veteran's claim of entitlement to service
connection for chest pains in a June 1999 rating decision. The
veteran was advised of this decision in July 1999. He filed a
notice of disagreement With that decision in August 1999. To this
point, the record does not reflect that the RO has issued a
statement of the case. This matter is addressed in the remand
portion of this decision.

The claim for entitlement to a total rating due to individual
unemployability is also addressed in the remand portion of this
decision.

FINDINGS OF FACT

1. The veteran's major depression is principally manifested by
occupational and social impairment with reduced reliability and
productivity due to such symptoms as depression, anxiety, impaired
judgment, chronic sleep impairment, difficulty concentrating,
anger, disturbances of motivation and mood, and difficulty in
establishing effective work and social relationships.

2. From June 4, 1991 to May 14, 1998, the veteran's service-
connected residuals of injuries to the right hand injury were
principally manifested by complaints of pain in the right thumb,
decreased grip strength and residual localized sensory deficit of
the tip of the ring finger of the right hand, and intermittent
numbness in the fingers and hand, without evidence of limitation of
motion of the fingers or thumb of the right hand.

3. On and after May 15, 1998, the veteran's service-connected
residuals of right hand injuries are principally manifested by
complaints of pain, a loss of sensation in the right thumb, middle
finger and index finger, and decreased right grip strength, which
is productive of moderate disability.

3 -

4. The veteran currently has an average pure tone threshold of 30
decibels in the right ear, with speech recognition ability of 100
percent, and average pure tone threshold of 63 decibels in the left
ear, with speech recognition ability of 92 percent. The veteran
currently has Level I hearing in his right ear and Level II hearing
in his left ear.

CONCLUSIONS OF LAW

1. The criteria for a 50 percent disability evaluation for major
depression have been met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R.
4.7, 4.130, Diagnostic Code 9434 (1999); 38 C.F.R. 4.7, 4.132,
Diagnostic Code 9405 (1996).

2. The criteria for a disability evaluation in excess of 10 percent
for residuals of right hand injuries from June 4, 1991 to May 14,
1998 have not been met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R.
4.7, 4.40, 4.45, 4.71a, 4.73, Diagnostic Code 5309 (1999).

3. The criteria for a disability evaluation in excess of 30 percent
for residuals of right hand injuries from May 15, 1998 have not
been met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.7, 4.120,
4.123, 4.124a, Diagnostic Code 8515 (1999).

4. The criteria for a compensable schedular evaluation for
bilateral hearing loss have not been met. 38 U.S.C.A. 1155 (West
1991); 38 C.F.R. 4.85-4.87, Diagnostic Code 6100 (1998); 38 C.F.R.
4.85-4.87, Diagnostic Code 6100 (Effective June 10, 1999).

4 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased ratings for three
service-connected disabilities, major depression, residuals of
right hand injuries and hearing loss. In the interest of clarity,
after reviewing generally applicable law and regulations, the Board
will separately discuss the issues on appeal.

Entitlement to an Increased Rating

Disability evaluations are determined by the application of VA's
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4
(1999). The percentage ratings contained in the Schedule represent,
as far as can be practicably determined, the average impairment in
earning capacity resulting from diseases and injuries incurred or
aggravated during military service and the residual conditions in
civil occupations. 38 U.S.C.A. 1155; 38 C.F.R. 3.321(a), 4.1
(1999).

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7
(1999).

When there is an approximate balance of evidence regarding the
merits of an issue material to the determination of the matter, the
benefit of the doubt in resolving each such issue shall be given to
the veteran. 38 U.S.C.A. 5107(b); 38 C.F.R. 3.102, 4.3. In Gilbert
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a
veteran need only demonstrate that there is an approximate balance
of positive and negative evidence' in order to prevail." To deny a
claim on its merits, the preponderance of the evidence must be
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996),
citing Gilbert, 1 Vet. App. at 54.

Additional law and regulations will be discussed where appropriate
in connection with the specific issues on appeal.

5 -

Entitlement to an increased evaluation for major depression

The veteran is seeking an increased disability rating for service-
connected major depression, which is currently evaluated as 30
percent disabling.

Factual Background

A March 1992 VA examination report reflects a diagnosis of
depression.

A private psychological evaluation dated in June 1992 indicates
that the veteran was currently experiencing an existential crisis
with manifestations of rage and inability to concentrate on and
direct his academic activities. It was noted that the veteran has
performed poorly at the university and has failed and dropped two
courses. He was currently not medicated. The veteran lived at home
and had academic difficulty. Psychological testing was negative for
organic brain damage or minimal brain dysfunction.

The Axis I diagnosis was major depression, single episode, chronic,
severe. The Axis II diagnosis was borderline personality disorder.
The veteran's was described as having moderate symptoms - inability
to concentrate leading to scholastic dysfunction, deterioration of
familial relationships. The psychologist recommended medication,
long-term therapy for borderline personality disorder, supportive
therapy until symptoms of depression moderate, and implementation
of a suicide contract.

An August 1992 VA psychiatric examination reveals that the veteran
looked neat and clean, and was appropriately dressed. The veteran
appeared cooperative but was quite intense with increased
psychomotor activity. His subjective complaints were insomnia and
erratic sleep patterns, anxiety, depression, and anger. Examination
revealed that the veteran was quite tense, cordial, cooperative,
but he seemed very angry. There were no overt signs of symptoms of
a psychosis or organicity. He was alert, oriented, and coherent. He
denied suicidal thoughts and

- 6 -

feelings. He stayed with his parents at the present time. He
planned to go to college for civil engineering. It was noted that
the veteran's grades deteriorated immediately after discharge from
the service. The veteran was capable of managing his benefits
payments. The diagnosis was dysthymic disorder.

VA vocational rehabilitation records indicate that from September
1992 to March 1994, the veteran attended H.C. Community College.
The transcripts revealed marginal performance. It was noted that
the veteran had been academically dismissed from P.S. University.

At a hearing before the RO in June 1993, the veteran stated that
after service, he was treated by a local psychologist, Dr. K.L.
Hearing Transcript, hereinafter Tr., 7. He was told by this doctor
that he had severe depression and schizophrenia. Tr. 8. He was not
currently receiving treatment for his psychiatric disorder. Id.

A July 1993 VA psychiatric examination report indicates that the
veteran reported that he was currently working part-time in the
aquatics division of parks and recreation. He did maintenance and
cleaning work 25 hours a week. He was also studying at a local
community college in pre-engineering. He stated that he did okay
when he started, but his grades eventually declined due to his lack
of concentration. He attended a university last year but withdrew
due to poor scholarship. The veteran complained of lack of interest
and difficulty facing college. The veteran reported being in
treatment from February 1992 to August 1992. He stated that the
psychologist recommended Desipramine. He took it only briefly; he
had problems with side effects. The veteran denied any history of
auditory or visual hallucinations. He denied drug use. He admitted
to minimal alcohol use, including one beer in the last 30 days. He
stated that in service, he went to alcohol rehabilitation. The
veteran reported that he was not currently on medication and he was
not in psychotherapy of any kind at this time. The veteran reported
that his sleep had been broken for years. He woke frequently and
was a light sleeper. His nightmares of the military have been
decreasing recently but he continued to feel repressed by
authoritative people. His appetite was adequate. His energy was
adequate for the needs he has.

7 -

Examination revealed that the veteran was alert, pleasant, and
cooperative. He was oriented to the correct date and day. His
memory was intact. He was able to recall from long term memory. His
mood and affect were euthymic and stable. His flow of speech were
generally normal, but when talking about his military experience,
he began to get agitated. His content was notable for paranoid
feelings regarding his experience with the military. He also had a
history of suicidal and homicidal thoughts which he has carried
very briefly and never acted on. These were not an issue at the
present time. Insight and judgment were fair. The assessment was
that the veteran was competent to manage to which he may be
entitled. The diagnosis was depression with obsessional and in
partial remission, mild paranoid features.

A September 1993 rating decision granted entitlement to service
connection for depression with obsessional and mild paranoid
features. A 10 percent disability evaluation was assigned effective
from June 4, 1991.

A June 1994 vocational rehabilitation counseling record indicates
that it was recommended that the veteran undergo treatment for
depression and be placed on medication for the depressive disorder.

A June 1994 VA psychological evaluation report indicates that the
veteran was appropriately dressed and cooperative. He was alert and
oriented in all three spheres. He was clearly agitated by the
government procedures. The @I profile portrayed marked elevations
in depression. The veteran had marked obsessive compulsive
propensities. There was evidence of diminishing self esteem and
problems with impulse control. There were dysthymic elements which
appeared to predominate in this profile. A mood disorder could not
be ruled out. The overall conclusions was that the veteran had a
history of depression. The testing revealed no evidence of
cognitive compromise. Personality testing was consistent with a
chronic mood disturbance. The most likely Axis I diagnosis was
dysthymia.

VA treatment records dated from June 1994 to January 1995 indicate
that the veteran was treated for depression. He was prescribed
Paxil in July 1994. It was

- 8 -

noted that the veteran sought mental health counseling in
conjunction with vocational rehabilitation benefits. A December
1994 VA treatment record indicates that the veteran's depression
was in remission. A January 1995 VA treatment record indicates that
the veteran's mood and ability to concentrate had improved. The
therapy was terminated due to the veteran's relocation.

A December 1994 VA psychological evaluation report indicates that
the testing revealed that the veteran's depression had lifted.
However, the veteran was still unhappy with this claims for
benefits from the government. There was no evidence of higher level
cognitive or memory deficits.

VA vocational rehabilitation records indicate that the veteran
attended Community College A.C. for the spring and fall semesters
of 1995.

A February 1995 VA mental health initial evaluation report
indicates that the veteran reported that he was currently studying
engineering in a university and his school performance was not
good. Examination revealed that he was neatly dressed and groomed.
He was alert and oriented. Speech was mildly to moderately
pressured. Occasionally, his associations were difficult to follow.
He denied hallucinations or delusions. He described his mood as
average or above average and indicated that he experienced
depression. He had broken sleep which was exacerbated recently. His
appetite was good. He reported having crying spells at times when
he missed his daughter. He denied any loss of interest and was
enjoying school. He had somewhat decreased socialization, given
that he had a few acquaintances in this area. He denied suicidal or
homicidal ideation. The Axis I diagnosis was dysthymic disorder
(provisional) and rule out alcohol abuse.

A February 1995 VA mental health medication evaluation report
indicates that the veteran's Axis I diagnosis was bipolar affective
disorder, hypomania, without psychosis, and alcohol abuse. The
veteran's treatment plan consisted of mood stabilizing and
neuroleptic medication. It was recommended that the veteran enroll
in an outpatient treatment program for substance abuse. VA
treatment records indicate that the veteran attended one outpatient
mental health treatment

- 9 - 

appointment in March 1995. He failed to report to three subsequent
appointments and he stopped the outpatient mental health treatment
in April 1995. He discontinued the medications.

An April 1995 VA psychiatric examination report indicates that the
veteran reported that he was not doing well in school and could not
concentrate on his work. He could not sleep at night and he had
mood swings. He was angry all of the time. He went into therapy,
which he found helpful. He was prescribed Paxil and Doxegm. Since
January 1995, he has pursued an education in engineering. He stated
that he adjusted well, but he continued to get depressed and he
could not focus on what he was doing. He experienced a lot of
anger.

Upon examination, the veteran was alert, cooperative, and
appropriately attired. He was neat in appearance. There was no
evidence of external anxiety. Mood was depressed for a long time.
He reported experiencing anxiety and anger with the slightest
provocation. He got moody just thinking about the military. There
was no evidence of psychosis. Sleep was interrupted. He did not
have any perceptual disturbance. Recent memory was fairly good.
There was no evidence of any cognitive impairment. There was no
evidence of any paranoid thinking or ideation. The veteran was
capable of managing his own benefits. The diagnosis was dysthymic
disorder and personality disorder, nonspecific. The GAF score 1 for
the past year was 71 to 80. The GAF score for the current year was
71-80.

----------------------------------------------------------------
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale
reflecting the "psychological, social, and occupational functioning
in a hypothetical continuum of mental healthiness." citing the
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] GAF scores ranging
between 61 to 70 reflect some mild symptoms (e.g., depressed mood
and mild insomnia) or some difficulty in social, occupational, or
school functioning (e.g., occasional truancy, or theft within the
household), but generally functioning pretty well, and has some
meaningful interpersonal relationships. Scores ranging from 51 to
60 reflect moderate symptoms (e.g., flat affect and circumstantial
speech, occasional panic attacks) or moderate difficulty in social,
occupational, or school functioning (e.g., few friends, conflicts
with peers or co-workers). Scores ranging from 41 to 50 reflect
serious symptoms (e.g., 

- 10 -

In a May 1995 VA letter, the VA informed the veteran that his
vocational rehabilitation counselor determined that he was
medically infeasible for vocational rehabilitation training in
March 1995. It was noted that the veteran had been academically
dismissed from both P.S. University and H. County Community
College. As a result, the veteran was not approved for vocational
rehabilitation training. It was noted that if the veteran obtained
passing and good grades at Community College A.C., he could be
considered for the use of vocational rehabilitation benefits.

A July 1995 VA vocational rehabilitation counseling record
indicates that the veteran was found to be medically feasible for
training.

In July 1995, the veteran sought outpatient mental health treatment
at the VA in conjunction with his vocational rehabilitation
benefits. An August 1995 VA outpatient treatment record indicates
that he was not willing to take medication. He was seen for a
session in October 1995. The veteran was excused from the therapy
in October 1995.

An October 1995 VA psychiatric examination report indicates that
the veteran reported that he had severe neurovegetative symptoms of
depression including impaired sleep, appetite, low energy level,
persistent feelings of depression for a prolonged period of time,
persistent lack of interest or pleasure in nearly all activities
that at one time gave him pleasure, feelings of guilt,
worthlessness, anhedonia, concentration problems, and psychomotor
retardation. He denied active suicidal or homicidal ideation but
admitted feeling hopelessness and helplessness. He was very
stressed out about his financial circumstances. He was unemployed.
The veteran was going to school currently and was living with a
friend. He was currently at the VA seeing a social worker and felt
that this was not really helping

-----------------------------------------------------------
suicidal ideation, severe obsessional rituals, frequent
shoplifting) or any serious impairment in social, occupational or
school functioning (e.g., no friends, unable to keep a job).

- 11 -

him. He had a history of drinking problems. He reported that
currently, he drank one to two beers, if that, per month. He did
get a DUI while in the military.

The veteran reported having recurring chest pains that were not
associated with any documented illness. He had no other panic
symptoms. He was going to pre- engineering school and was hoping to
transfer back to a university. For the past four years, he has been
trying to go to school. He dropped out of a university due to poor
scholarship. The veteran was not on any medication at the current
time. He denied any manic or psychotic symptoms. The veteran had
feelings of anxiety, irritability, and worry. He admitted to being
compulsive about the VA but denied any other obsessive compulsive
type symptoms. He reported going through profound periods of
depression and incapacitation.

Examination revealed that the veteran was cooperative. He made no
abnormal movements. His speech was coherent, not pressured. Mood
and affect were quite depressed and somewhat anxious. There were no
delusions or hallucinations. He denied current suicidal or
homicidal ideation. He was alert and oriented. No focal deficits
were elicited. The veteran appeared competent for VA purposes. The
Axis I diagnosis was major depression with probable psychotic
features, severe; dysthymia; and alcohol dependence.

The examiner indicated that the veteran suffered from severe
depression which appeared to have had its onset, or at least severe
exacerbation, in the military due to a number of factors. The
veteran admitted to having paranoid symptoms with his first
depression, so the examiner believed that psychosis along with a
severe depression was likely. The examiner indicated that there was
evidence of dysthymia coexistent with the depression, and the
veteran had a two year period of problems with mood and other
neurovegetative symptoms that have been compounded by his
depression. The examiner stated that in view of the double
depression of dysthymia and major depression which can be somewhat
refractory to medicine and difficult to treat, he was having a
great difficulty. The veteran's alcohol history was significant,
and the examiner noted that it was possible that the alcohol was an
attempt to self medicate his depressive symptoms. It was noted that

- 12 -

arguments for a primary diagnosis of depression included the fact
that the veteran has largely stopped drinking, he continued to have
significant and severe depression. The examiner stated that in view
of the veteran's current circumstances, he would have continued
severe psychological, occupation and social functioning
difficulties. The veteran was competent for VA purposes.

A second VA psychiatric examination was performed in October 1995
by two VA psychiatrists. The veteran reported that since leaving
the military in 1991, he has been trying to go to school. It was
noted that in 1992, the veteran was treated for depression, and was
given medication, Imipramine, but he stated he could not tolerate
this. Over the past three years, he has been in various outpatient
treatments through the VA system. The veteran has been placed on
Paxil and Doxepin at various times without substantial improvement.
At present, he was on no particular treatment.

The veteran reported that his symptoms of depression included
depressed mood, poor sleep, poor appetite, low energy and
motivation, and feelings of hopelessness and suicidal ideation. He
denied homicidal ideations. He described being angry and sad much
of the time. As a result, he had much difficulty maintaining his
focus and concentration and this impacted severely on his ability
to do his school work, which resulted in prolonged time to complete
his college education. His frustration and anger affected his
social network.

Upon examination, the veteran was neatly dressed. He was somewhat
on edge throughout the interview; there was no threatening
behaviors. His mood and affect appeared stable. There was no
suicidal or homicidal ideations. His speech was often quite fast
paced and clipped. He appeared to be containing and expressing much
anger during the interview because of his past frustration. He was
preoccupied with this anger and felt that he was misrepresented
from the beginning about his involvement with the military and
about his hearing problem. No circumstantial or tangential speech
was noted. There were no delusions or perceptual problems.
Cognition was intact. Insight was fair. Judgment was somewhat
impaired. The veteran was capable of managing his benefit payments.

13 -

The Axis I diagnosis was history of major depressive disorders,
currently in remission; history of alcohol abuse, currently in
remission; rule out other affective disorder (dysthymia, bipolar);
personality disorder, not otherwise specified, with compulsive,
borderline, self-defeating, and antisocial traits. It was noted
that the veteran has had persistent difficulties both financially
and scholastically over the years. These could be related to both
his affective disorder, personality disorder, and frustrations with
the VA system.

A February 1996 rating decision assigned a 30 percent evaluation to
the service- connected major depression effective June 4, 1991.

VA vocational rehabilitation records, dated in March 1996 and April
1996, indicate that the veteran was accepted to the University of
P. The veteran was to seek mental health counseling once a month
from August 1996 to Mary 1997. It was noted that the veteran had no
permanent housing. He was to work towards a degree in civil
engineering.

VA outpatient treatment records indicate that in September 1996,
the veteran sought mental health treatment in connection with his
vocational rehabilitation benefits. He was seen in the mental
health outpatient clinic approximately once a month until April
1997.

At a hearing before the RO, in December 1996, the veteran stated
that he was currently in individual therapy for his psychiatric
disorder and he was on medication. Tr. 7. He stopped taking the
medications because he thought they were a threat to his health.
Tr. 7. He stated that he had attacks of anger and the attacks were
so severe that he was not able to function. Tr. 9. He did not
experience crying spells. Tr. 10. The veteran had difficulty
sleeping. Tr. 10. He did not experience visual or auditory
hallucinations. Tr. 12. The veteran was currently in college and
majored in engineering. Tr. 17

In February 1997, the veteran filed a claim for entitlement to a
total rating based upon individual unemployability due to service-
connected disabilities. He stated

- 14 -

that his psychiatric and right hand disability prevented him from
securing or following any substantially gainful occupation. He
indicated that the date his disabilities affected his full-time
employment was June 3, 1991. He last worked full-time when he was
in the military. He reported that he worked for a cleaner from
February 1996 to August 1996; he worked 15 hours a week. He worked
for another cleaning company in July 1996. He worked five hours per
week. From June 1995 to July 1995, the veteran worked in production
for a juice products company. He worked 35 hours a week. From April
1995 to May 1995, the veteran worked in landscape; he worked 32
hours a week. From September 1994 to November 1994, he worked in
sales. He worked 17 hours a week. He stated that he had to leave
his last job because of his disability. The veteran reported that
he was informed that his job performance was sub-par and it was no
longer feasible for him to work there.

VA vocational rehabilitation records dated in Match 1997 indicate
that the veteran attributed his low grade point average at the
University of P. to his financial problems.

An April 1997 rating decision denied the veteran's claim for a
disability evaluation in excess of 30 percent for major depression.
The RO considered the revised provisions of the rating criteria for
mental disorders and determined that the 30 percent rating was
appropriate. The RO also denied entitlement to a total rating based
upon individual unemployability due to service-connected
disabilities.

In September 1997, N. Cleaning Service indicated that the veteran
had worked for the company as a janitor from February 1996 to
August 1996. He had worked 22 hours weekly. The reason for the
termination of employment was that the veteran quit.

In a September 1997 statement, D. J. Products indicated that the
veteran worked for the company as a general a laborer from June 20,
1995 to July 10, 1995. They indicated that the reason for the
veteran's termination of employment was that he quit.

15 -

In a February 1998 statement, the veteran stated that he did not
voluntarily quit the N. Cleaning Service or the D.J. Products. He
asserts that the N. Cleaning Service called him and told him he was
no longer working for them. He indicated that the D. J. Products
informed him that he was not able to perform up to their standards
because of his right hand.

In a February 1998 application for increased compensation based on
unemployability, the veteran reported that sub-par performance
resulted in his dismissal from work. He stated that he had a
difficult time in establishing any employment without a place to
live. The veteran indicated that the residence noted on the
application was his parent's residence.

In a May 1998 statement, the A.B. Corporation indicated that the
veteran worked for their company from June 20, 1995 to July 10,
1995 as a laborer. He worked 40 hours per week. The reason for
termination of employment was not given.

A June 1998 VA psychiatric examination report indicates that the
veteran was living with his parents. He reported not doing well in
school because of financial problems. The veteran had a daughter
from a previous relationship and he had custody to see her every
other week. He was paying child support. It was noted that the
veteran has not held a job because of hearing problems and an
injury to the right hand. He was getting a Bachelor's Degree in
civil engineering and was not doing well. He did not know when he
was going to finish his.schooling. The veteran report having sleep
problems, depression, angry outbursts, anxiety and chest pains,
shortness of breath, hearing problems, tinnitus, dizziness, and
losing weight. He stated that he had poor interpersonal
relationships because of not having money and not having a place to
live. The veteran refused to comment on anything about his suicidal
or homicidal ideations, thoughts or plans and he kept blaming the
government for his current problems at this time.

Upon examination, the veteran was appropriately dressed and
cooperative, but agitated with obvious psychomotor agitation. He
was alert and oriented times 3

- 16 -

with an angry mood. His affect was anxious. His speech was coherent
with pressured speech. He was angry and upset with the "system" and
government and expressed severe anger and hostility towards the
government, VA persons, and doctors. Cognition short term memory
deficits were present. Poor attention span was present. The veteran
had paranoid thoughts but no hallucinations or delusions at that
time. He was competent to take care of his finances. The Axis I
diagnosis was major depression, single episode. The Axis II
diagnosis was personality disorder, not otherwise specified. His
Current GAF score was 60.

VA vocational rehabilitation records dated in October 1998 indicate
that the veteran was making unsatisfactory progress at University
of P. He needed 47 credits to graduate. It was noted that the
veteran did not adhere to the vocational rehabilitation Chapter 31
benefits guidelines in that he did not provide the VA with certain
documentation regarding a two classes that he had failed and that
he refused to re-take. The VA had asked the veteran to provide a
class syllabus to support the veteran's assertion that the class
required too much writing which hurt his right hand disability. The
veteran did not provide the VA with the syllabus. He also withdrew
from several courses without consulting a case manager.

VA vocational rehabilitation records show that in November 1998,
the veteran dropped from 14 credit hours to 3 credit hours. In
December 1998, the veteran's case was placed on interrupted status.

In a June 1999 letter, the VA counseling psychologist informed the
veteran that his claim for vocational rehabilitation benefits had
been suspended. His case was placed on an interrupted status
because the veteran had not maintained satisfactory progress at
University at P. and he failed to provide the VA with treatment
records from the mental health clinic.

VA outpatient treatment records indicate that the veteran sought
mental health counseling in April 1999. He had complaints of
difficulty concentrating and sleep impairment. It was noted that he
had affective disturbance and his symptom complex coincided with
major depressive disorder. VA outpatient treatment

17 -

records indicate that in April 1999, the veteran had another mental
health counseling appointment. He refused medication.

At a hearing before the Board in January 2000, the veteran stated
that his symptoms due to depression included lack of sleep, focus,
and concentration. Tr. 3. He experienced anger, agitation, and
restless moods. Tr. 4. The veteran indicated, in essence, that he
was denied vocational rehabilitation benefits because he had to
undergo treatment or counseling and take medication before he was
able to participate in the vocational rehabilitation program. Tr.
7.

Pertinent law and regulations

The Board notes that effective November 7, 1996, during the
pendency of this appeal, the Schedule, 38 C.F.R. Part 4, was
amended with regard to rating mental disorders including major
depression. 61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38
C.F.R. 4.130). Effective November 7, 1996, Diagnostic Code 9405,
dysthymic disorder, adjustment disorder with depressed mood, and
major depression without melancholia, no longer existed. Diagnostic
Code 9433, dysthymic disorder and Diagnostic Code 9434, major
depressive disorder, were created.

Because the veteran's claim was filed before the regulatory change
occurred, he is entitled to application of the version most
favorable to him. See Karnas v. Derwinski, 1 Vet. App. 308, 311
(1991).

Before November 7, 1996, the Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100% The attitudes of all contacts except the most intimate are so
adversely affected as to result in virtual isolation in the
community. Totally incapacitating

18 -

psychoneurotic, symptoms bordering on gross repudiation of reality
with disturbed thought or behavioral processes associated with
almost all daily activities such as fantasy, confusion, panic and
explosions of aggressive energy resulting in profound retreat from
mature behavior. Demonstrably unable to obtain or retain
employment.

70% Ability to establish and maintain effective or favorable
relationships with people is severely impaired. The psychoneurotic
symptoms are of such severity and persistence that there is severe
impairment in the ability to obtain or retain employment.

50% Ability to establish or maintain effective or favorable
relationships with people is considerably impaired. By reason of
psychoneurotic symptoms the reliability, flexibility and efficiency
levels are so reduced as to result in considerable industrial
impairment.

30% Definite impairment in the ability to establish or maintain
effective and wholesome relationships with people, with
psychoneurotic symptoms resulting in such reduction in initiative,
flexibility, efficiency, and reliability levels as to produce
definite industrial impairment.  2

------------------------------------------------------------------
2 The Court has stated the word "definite", as used in the old
schedular criteria for a 30 percent evaluation, is a qualitative
term rather than a quantitative term. Hood v. Brown, 4 Vet. App.
301, 303 (1993). However, the degree of impairment which would lead
to an award at the 30 percent level, can be quantified. Cox v.
Brown, 6 Vet. App. 459, 461 (1994). In an opinion dated November
9,1993, VA General Counsel concluded that "definite" is to be
construed as "distinct, unambiguous, and moderately large in
degree." 

- 19 -

10% Less than the criteria for the 30 percent, with emotional
tension or other evidence of anxiety productive of mild social and
industrial impairment.

0% There are neurotic symptoms which may somewhat adversely affect
the relationships with others but which do not cause impairment of
working ability.

38 C.F.R. 4.132, Diagnostic Code 9405 (1996).

On and after November 7, 1996, the Schedule reads as follows:

100% Total occupational and social impairment, due to such symptoms
as: gross impairment in thought processes or communication;
persistent delusions of hallucinations; grossly inappropriate
behavior; persistent danger of hurting self or others; intermittent
inability to perform activities of daily living (including
maintenance of minimal personal hygiene); disorientation to time or
place; memory loss for names of close relatives, own occupation or
own name.

70% Occupational and social impairment, with deficiencies in most
areas, such as work, school, family relations judgment, thinking,
or mood, due to such symptoms as: suicidal ideation; obsessional
rituals which interfere with routine activities; speech
intermittently illogical, obscure, or irrelevant; near-

---------------------------------------------------------------
"Definite" represents a degree of social and industrial
inadaptability that is "more than moderate but less- than rather
large." O.G.C. Prec. 9-93 (Nov. 9, 1993). VA, including the Board,
is bound by this interpretation of the term "definite." 38 U.S.C.A.
7104(c) (West 1991); 38 C.F.R. 3.101 (1999). 

- 20 - 

continuous panic or depression affecting the ability to function
independently, appropriately and effectively; impaired impulse
control (such as unprovoked irritability with periods of violence)
spatial disorientation; neglect of personal appearance and hygiene;
difficulty in adapting to stressful circumstances (including work
or a worklike setting); inability to establish and maintain
effective relationships.

50% Occupational and social impairment with reduced reliability and
productivity due to such symptoms as: flattened affect;
circumstantial, circumlocutory, or stereotyped speech; panic
attacks more than once a week; difficulty in understanding complex
commands; impairment of short- and long-term memory (e.g. retention
of only highly learned material, forgetting to complete tasks);
impaired judgment; impaired abstract thinking; disturbances of
motivation and mood; difficulty in establishing effective work and
social relationships.

30% Occupational and social impairment with occasional decrease in
work efficiency and intermittent periods of inability to perform
occupational tasks (although generally functioning satisfactorily,
with routine behavior, self-care, and conversation normal), due to
such symptoms as: depressed mood, anxiety, suspiciousness, panic
attacks (weekly or less often), chronic sleep impairment, and mild
memory loss (such as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or transient
symptoms that decrease work efficiency and

- 21 -

ability to perform occupational tasks only during periods of
significant stress, or symptoms controlled by continuous
medication.

0% A mental condition has been formally diagnosed, but symptoms are
not severe enough either to interfere with occupational or social
functioning or to require continuous medication.

38 C.F.R. 4.130, Diagnostic Codes 9434 (1999).

Analysis

Initial matters

Initially, the Board concludes that the veteran's claim of
entitlement to an increased evaluation for major depression is well
grounded within the meaning of the statutes and judicial
construction. See 38 U.S.C.A. 5107(a) (West 1991). When a veteran
claims that he has suffered an increase in disability, or that the
symptoms of his disability are more severe than is contemplated by
the currently assigned rating, that claim is generally considered
well grounded. Bruce v. West, 11 Vet. App. 405, 409 (1998);
Proscelle v. Derwinski, 2 Vet.App. 629, 631-632 (1992). 

Since the claim of entitlement to an increased evaluation for
service-connected major depression is well grounded, the VA has a
duty to assist the veteran in the development of facts pertinent to
his claim. 38 U.S.C.A. 5107(a). The veteran has been provided with
VA examinations in March 1992, August 1992, July 1993, February
1995, April 1995, October 1995, and June 1998, and a full
opportunity to present evidence and argument in support of this
claim. As such, the Board finds that all facts that are relevant to
this issue have been properly developed

- 22 -

Discussion

As noted above, the Board will consider the veteran's claim under
both the current and the former schedular criteria in accordance
with the Court's ruling in Karnas, 1 Vet. App. at 311.

The assignment of a particular Diagnostic Code is "completely
dependent on the facts of a particular case." See Butts v. Brown,
5 Vet. App. 532, 538 (1993). One Diagnostic Code may be more
appropriate than another based on such factors as an individual's
relevant medical history, the current diagnosis and demonstrated
symptomatology. Any change in Diagnostic Code by a VA adjudicator
must be specifically explained. See Pernorio v. Derwinski, 2 Vet.
App. 625, 629 (1992). In this case, the Board must consider which
Diagnostic Code or Diagnostic Codes are most appropriate for
application and provide an explanation for any such finding. See
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board finds that the veteran's service-connected major
depression is properly evaluated under the rating criteria for
major depression under Diagnostic Code 9405 (prior to November 7,
1996) and Diagnostic Code 9434 (from November 7, 1996). The Board
has not identified a diagnostic code which is more appropriate, see
Butts v. Brown, 5 Vet. App. 532, 538 (1993); Tedeschi v. Brown, 7
Vet. App. 411, 414 (1995), and the veteran has not suggested the
use of another diagnostic code.

The current rating criteria

In applying the law the existing facts, the Board finds that the
competent and probative evidence establishes that the veteran's ma
or depression more nearly approximates the criteria for a 50
percent evaluation under the revised rating criteria for mental
disorders. 38 C.F.R. 4.7, 4.21 (1998). The Board finds that the
evidence of record demonstrates that the veteran's service-
connected major depression causes occupational and social
impairment with reduced reliability and productivity due to
following symptoms: depression, anxiety, chronic sleep

- 23 -

impairment, difficulty concentrating, poor attention span, short
term memory deficits, fair to somewhat impaired judgment,
disturbances of motivation and mood, and difficulty establishing
and maintaining effective work and social relationships. The
evidence of record further shows that at times, the veteran has
agitated or pressured speech, obsessive compulsive propensities,
problems with impulse control, and depressed or anxious affect.

The Board recognizes that there is evidence of record which does
not support a rating of 50 percent under the revised rating
criteria for mental disorders. There is no evidence which suggests
that the veteran suffers from circumstantial, circumlocutory, or
stereotyped speech; difficulty understanding complex commands;
impaired long term memory; or impaired abstract thinking.

However, the Board finds that the evidence supports a 50 percent
disability rating for major depression. The medical evidence of
record establishes that the veteran has moderate symptoms of the
service-connected major depression. The medical evidence further
establishes that the symptoms cause occupational impairment with
reduced reliability and productivity and difficulty in establishing
effective work and social relationships. For example, in the June
1992 psychological evaluation report it was noted that the
veteran's moderate symptoms caused an inability to concentrate and
this led to scholastic dysfunction and deterioration of familial
relationships. The October 1995 VA examination report indicated
that the veteran had severe psychological occupational and social
functioning difficulties. The October 1995 VA examination report
indicated that the veteran had persistent difficulties, both
financially and scholastically, over the years. The evidence of
record further shows that although the veteran has been pursuing a
degree in engineering since 1991 at two universities and two
community colleges, he has had difficulty academically and has not
yet obtained the degree.

While the veteran may have not demonstrated all of the criteria for
a 50 percent disability rating under the revised criteria for
rating mental disorders, the Board finds that the evidence of
record demonstrates a degree of occupational and social impairment
which "more nearly approximates" the criteria for a 50 percent
rating

- 24 -

rather than a 30 percent rating. 38 U.S.C.A. 5107(b) (West 1991);
38 C.F.R. 4.7, 4.130, Diagnostic Code 9434 (1999). The Board finds
that the service- connected major depression causes more than an
occasional decrease in work, efficiency with intermittent periods
of an inability to perform occupational tasks. The evidence of
record shows that the veteran has had persistent reduced
productivity and difficulty in school since 1991. The Board finds
the manifestations of the veteran's disability which support a 50
percent disability rating to be more significant and have a greater
impact on the veteran's ability to function occupationally and
socially than those which do not meet the criteria for a 50 percent
evaluation. See 38 C.F.R. 4.7 (1999).

The Board has considered whether the assignment of the next highest
evaluation of 70 percent is warranted. However, the evidence of
record does not demonstrate that the veteran's major depression is
manifested by symptoms such as suicidal ideation; obsessional
rituals; intermittently illogical, obscure, or irrelevant speech;
near continuous panic or depression affecting the ability to
function independently; spatial disorientation; neglect of personal
appearance and hygiene; or an inability to establish or maintain
effective relationships. 38 C.F.R. 4.130, Diagnostic Code 9434
(1999). Although the veteran has demonstrated impaired impulse
control, there is no evidence that his anger outbursts have ever
been manifested by physical violence. There is no evidence that the
major depression causes an inability to establish and maintain
effective work and social relationships. The evidence of record
shows that the veteran has maintained a relationship with his
daughter and he sees her approximately twice a month. Additionally,
examiners have assigned GAF scores of 60 and 71 to 80, which are
indicative of mild to moderate symptoms or mild to moderate
impairment in social or occupational functioning. Thus, the Board
finds that the preponderance of the evidence of record is against
assignment of a 70 percent disability evaluation for the major
depression.

The Board has also considered whether a 100 percent evaluation is
warranted for the major depression under the revised rating
criteria for mental disorders. The evidence of record does not
demonstrate that the veteran's major depression is manifested by
total occupational and social impairment due to such symptoms as

- 25 - 

gross impairment in thought processes or communication; persistent
delusions or hallucinations; grossly inappropriate behavior;
persistent danger of hurting self or others; intermittent inability
to perform activities of daily living; disorientation to time or
place; or memory loss for names of close relatives, own occupation
or own name. The evidence of record shows that the veteran has
attended college since 1991, although as noted above, he is having
academic difficulty. The veteran reported that he lives with his
parents or friends. The evidence of record further shows that the
veteran has held part-time jobs at different times since 1991. The
Board points out that at the June 1998 VA examination and the Board
hearing in January 2000, the veteran stated that his right hand
disability interfered with his ability to be employed. As discussed
above, the VA examiners have assigned GAF scores of 60 and 71 to
80, which is indicative of mild to moderate social and occupational
impairment. Thus, the Board finds that the preponderance of the
evidence of record is against assignment of a 100 percent
disability evaluation for the major depression under the revised
rating criteria for mental disorders.

In summary, the Board finds that the competent and probative
evidence of record supports the assignment of a 50 percent
disability rating for the veteran's major depression under the
revised rating criteria for mental disorders. 38 C.F.R. 4.7, 4.21,
4.130, Diagnostic Code 9434. Furthermore, for the reasons and bases
stated above, the Board also finds that the preponderance of the
evidence is against assignment of a disability rating in excess of
50 percent for the major depression.

The former rating criteria

In accordance with the Court's ruling in Karnas, the Board has
considered whether a disability evaluation in excess of 50 percent
is warranted for the major depression under the former rating
criteria for mental disorders. See 38 C.F.R. 4.132, Diagnostic Code
9405.

In applying the law to the existing facts, the Board finds that the
preponderance of the evidence is against a rating in excess of 50
percent under the former rating criteria for mental disorders. The
Board finds that the preponderance of the

26 -

evidence is against a 70 percent disability rating for major
depression. As discussed in detail above, the symptoms due to the
major depression are characterized as mild to moderate. The VA
examination reports indicate that the veteran was assigned GAF
scores of 60 and 71 to 80 which are indicative of mild to moderate
social or occupational impairment. There is no evidence that the
veteran's relationships with people are severely impaired. The
evidence of record shows that the veteran has maintained a
relationship with his daughter. He saw his daughter approximately
twice a month. There is no evidence that demonstrates that the
veteran has severe impairment in the ability to obtain or retain
employment.  The evidence of record shows that the veteran has held
part-time jobs at different times since 1991. As noted above, the
veteran asserts that his right hand disability interferes with his
ability to be employed. Thus, the Board finds that the
preponderance of the evidence is against finding that his major
depression is manifested by severe impairment such as to warrant a
70 percent disability rating under the old rating criteria.

Additionally, the Board finds that the preponderance of the
evidence is against a rating of 100 percent under the old criteria,
as there is no evidence demonstrating that the veteran experiences
either totally incapacitating psychoneurotic symptoms, or that all
contacts except the most intimate are so adversely affected as to
result in virtual isolation in the community. There is no evidence
that the major depression causes a gross repudiation of reality,
disturbed thought or behavioral processes, or explosions of
aggressive energy resulting in profound retreat from mature
behavior. There is no evidence of total incapacitation due to major
depression. The evidence of record shows that the veteran has been
able to attend college since 1991, although he has experienced
academic difficulty. The evidence of record fails to reflect
anything approaching total incapacitation due to major depression.
There is no evidence of virtual isolation. The veteran reported
that he lived with his family or with friends. He appears to have
monthly contact with his daughter.

The evidence of record does not establish that the service-
connected major depression causes a demonstrable inability to
obtain or retain employment. See Johnson v. Brown, 7 Vet. App. 95,
97 (1994). The evidence of record shows

- 27 -

that since separation from service in 1991, the veteran has held
part-time jobs at different times. The evidence of record also
shows that the veteran has also been attending college since 1991
and this appears to be one of the reasons why he has not been
employed full-time since service separation. There is no evidence
of record which establishes that the service-connected major
depression causes an demonstrable inability to maintain employment.
The Board notes that the veteran asserts that he is unable to work
due to his right hand disability. Thus, the Board finds that the
preponderance of the evidence is against a 100 percent disability
rating under the old criteria, as the record does not show that the
veteran is demonstrably unable to obtain or retain employment due
to his major depression.

The Board has considered all potentially applicable provisions of
38 C.F.R. Parts 3 and 4, whether or not they have been raised by
the veteran or his representative, as required by Schafrath v.
Derwinski, 1 Vet. App. 5 89 (1991). In this case, the Board finds
no provision upon which to assign a higher rating.

In summary, a 50 percent disability evaluation for the service-
connected major depression is warranted, for the reasons and bases
described above. The Board concludes that the evidence supports the
veteran's claim for an increased disability evaluation for the
service-connected major depression. The benefit sought on appeal is
accordingly granted.

Lastly, the Board notes that in Fenderson v. West, 12 Vet. App. 119
(1999), it was held that evidence to be considered in the appeal of
an initial assignment of a rating disability was not limited to
that reflecting the then current severity of the disorder. Cf
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In Fenderson, the
Court also discussed the concept of the "staging" of ratings,
finding that, in cases where an initially assigned disability
evaluation has been disagreed with, it was possible for a veteran
to be awarded separate percentage evaluations for separate periods
based on the facts found during the appeal period. In this case,
the Board believes that the evidence discussed above allows for the
assignment of a 50 percent disability rating effective from June 4,
1991, the day following the veteran's discharge from active
service. See 38 C.F.R. 3.400(b)(2) (1999).

- 28 -

Entitlement to an increased rating for residuals of right hand
injuries

The veteran is also seeking an increased disability rating for
service-connected right hand disability, which is currently
evaluated a 30 percent disabling. The Board notes that a 10 percent
disability evaluation was assigned from June 4, 1991, the day after
the veteran left service, until May 14, 1998, the date of a VA
examination during which the veteran reported increased
symptomatology.

Factual Background

Service medical records indicate that in May 1990, the veteran was
assessed as having an open tuft fracture of the right ring finger.
In March 1991, the veteran had complaints of right hand pain. The
assessment was right wrist strain. He reported that he had fallen
off a bike in February 1991. He was seen three other times for
follow-up treatment.

A March 1992 VA examination report indicates that the veteran had
full range of motion of the right wrist. There was no swelling,
deformity, or tenderness.

A July 1992 rating decision granted service connection for a tuft
fracture of the right ring finger. A noncompensable evaluation was
assigned effective from June 4, 1991. Service connection for a
right wrist disability was denied.

At a June 1993 hearing before the RO, the veteran stated that he
was right-handed. Tr. 12. He had problems writing, holding things
such as a pencil, operating equipment, and using the right hand.
Tr. 12. The veteran stated that his right thumb was going numb. Id.
He was not seeing a doctor for the right hand because of financial
reasons. Tr. 4. He currently worked for parks and recreation and he
had problems doing the job with his right hand disability. Tr. 13.

A July 1993 VA examination report indicates that the veteran
reported having a numbness feeling on the tip of the ring finger
and the thumb. He had muscle

29 -

weakness in the right hand. The veteran reported that he had a
"smacked" injury of the right ring finger in June 1990. He
sustained a fracture of the tip of the finger and a cast was
placed. The veteran also has a history of a bicycle accident in
1991; he sustained an injury of the thumb of the right hand. He had
pain and swelling. The veteran indicated that he was told that
there was no evidence of a fracture on X- ray examination. A splint
was placed for awhile. About a month later, he started to have a
numbness feeling throughout the thumb and slight weakness which
disturbed his present job in maintenance, especially when he pushed
door knobs or picked things up. In May 1993, he had a minor injury
when he opened the door knob. This resulted in hyperextension
position of the thumb.

Examination revealed that there was no localized muscle wasting,
tenderness, or apparent deformity throughout the right hand,
especially in the thumb or ring finger. There was no apparent
limitation of active range of motion. There was slight muscle
weakness, 4.5/5 in grade of strength tests, in the thumb, and in
the extensors and flexors of the finger and in the distal phalanges
of the ring finger. Otherwise, there was 5/5 in grade of muscle
strength throughout the right hand. Dynometric hand grip power
measurement responded with 79 force pounds in the right hand, which
was his dominant side; and 105 force pounds in the left hand.
Sensation to pinprick stimuli test responded unremarkable except
for the diminished response of the tip of the ring finger. Nerve
conduction studies of the right hand was within normal limits in
the median and ulnar nerve. Range of motion of the right wrist was
zero to 47 degrees on flexion (normal is zero to 80 degrees).
Extension was zero to 45 degrees (normal is zero to 70 degrees).
The assessment was residual fracture of the ring finger and thumb
of the right hand, residual localized sensory deficit of the tip of
the ring finger of the right hand clinically, and within normal
limits upon nerve conduction study.

A July 1993 X-ray examination of the veteran's right hand revealed
no significant radiographic abnormality. X-ray examination of the
right wrist was normal.

- 30 -

A September 1993 rating decision characterized the right finger
disability as residuals of a right hand injuries, thumb and ring
fingers. A 10 percent disability evaluation was assigned from June
4, 1991, under Diagnostic Code 5309.

VA treatment records dated in 1994 and 1995 reflect complaints of
right hand numbness and pain. A January 1995 VA treatment record
indicates that the veteran had a history of stiffness or contusion
injury of the right thumb with mild residual symptoms. In July
1995, the veteran underwent occupational therapy. Treatment records
indicate that sensation of the right hand was intact to sharp/dull
sensation. Range of motion of the right thumb was functional.
Strength was functional. The speed that the veteran exerted
movement appeared reduced.

An October 1995 VA examination report indicates that the veteran
took no prescription or over the counter medications for his right
hand. He did not see a physician on a regular basis. He reported
that he had pain on and off in the thumb that he believed was a
little worse than two years ago. He had periods of pain-free, when
the hand and finger were numb. He has numbness in the fingers,
especially the ring finger. He did not believe that this
symptomatology affected the function of the hand, except that it
prevented him from lifting anything over forty pounds.
Occasionally, he had some difficulty with the keyboard on the
computer.

Examination of the right hand revealed no swelling or deformity of
the wrist, hand, or fingers, compared to the left hand. The grip
was good. He was able to tie his shoes, button his shirt, and zip
his pants with no difficulties. He opposed his thumb to the other
fingers with no apparent difficulties. He made a fist all right.
There was no tenderness in any of the fingers. He played some
sports such as softball and golf. He had no difficulties with
handling the ball or the golf clubs. His major difficulty or
complaint was this intermittent numbness of the hand that might
prevent him from the use of the keyboard on the computer for a
prolonged period, which eventually might interfere with his school
and his probably his work y activities in the future. Range of
motion of the fingers and the wrist was full and painless. The
diagnosis was old trauma, right hand, producing some symptomatology
at the present time. X-ray examination of the right hand showed

- 31 -

no evidence of fracture, dislocation or any other bone or joint
abnormality. The impression was normal examination of the right
hand.

A February 1996 rating decision denied entitlement to an increased
evaluation for the right hand disability.

VA treatment records indicate that in May 1996, the veteran had
complaints of right thumb pain with lifting. In November 1996, the
veteran complained of right thumb pain.

At a hearing before the RO in December 1996, the veteran stated
that he had extreme pain in his right hand and a tightening up of
the thumb muscles after use. Tr. 13. He also experienced muscle
fatigue. Tr. 13. He had numbness in the right ring finger; he no
longer had numbness in the right hand. Tr. 13.

An April 1997 VA examination report indicates that the claims
folder was reviewed. It was noted that the veteran was right-hand
dominant. The veteran reported that he had rest pain in his right
thumb from the interphalangeal joint to the metacarpophalangeal
joint and extending up along the metacarpal. The pain was worse
with any sort of gripping action as well as extended use of a
keyboard. He adapted by decreasing his keyboard use to as little as
possible. He has also used therapy putty given to him in physical
therapy. The veteran reported that this has not significantly
increased his grip strength and has caused him increased pain. He
also noticed paresthesia, particularly his right ring finger, but
otherwise he did not have problems with paresthesia.

Examination revealed grossly normal appearing hands. Motor function
was 5/5 in all extrinsic groups of the right hand. Flexor digitorum
profundus and flexor digitorum superficialis were tested separately
to all fingers of the right hand and they functioned well. Flexor
pollicis longus and thenar intrinsic to the thumb functioned well.
Light touch was intact over all digits of the right hand. There was
no thenar or hypothenar atrophy. Grip strength to gross testing by
squeezing appeared normal. There was sensitivity to compression of
the tuft of the right ring

- 32 -

finger. There was no erythema, swelling, or drainage. There was
sensitivity to compression over the volar plate of the right thumb
metacarpophalangeal joint, but not the interphalangeal joint. There
was some joint pain in the right thumb metacarpophalangeal joint
with radial and ulnar collateral ligament testing, but the pain did
not appear to be in the ligament and was rather directly in the
joint. There was no carpometacarpal pain tenderness or crepitus in
the right thumb. Thumb range of motion was full and went from the
thumb tip reaching the fifth metacarpal head to hyperextension of
the interphalangeal joint and zero degree extension of the
metacarpophalangeal joint. Wrist range of motion was symmetrical,
bilaterally, at 80 degrees dorsiflexion to 90 degrees palmer
flexion and 90 degrees supination to 90 degrees pronition. Elbow
range of motion was full and symmetrical. X-ray examination was
normal in the right hand and the right wrist. He had palmer
sesamoid in the right thumb at both the interphalangeal joint and
metacarpal joint. The joint spaces were well preserved, there was
no visible osteophyte formation, and no evidence of old fracture.
There was no evidence of carpal instability.

The diagnosis was crush injury right ring finger tip with residual
decreased sensation in the tuft of the right ring finger. There was
no functional impairment from this. There was chronic intermittent
pain in the right thumb metacarpophalangeal joint and along the
right thumb metacarpal, but no physical examination findings or
radiographic findings of post-traumatic or degenerative changes or
any bone or joint instability. The examiner indicated that he
considered all the veteran's right hand problems to be service-
connected in that they relate to events that occurred in the
service and did not relate to events prior to his military service.
The examiner did not think there were any significant functional
impairment from any of the problems in his right hand. The  
examiner did not think that the veteran had right carpal tunnel
syndrome.

VA treatment records, dated in May 1997, indicate that the veteran
had intermittent hand pain with repetitive movement status post
several traumas. Range of motion was good. The assessment was
trauma to the right hand, thumb, and index finger. A July 1997 VA
treatment record reveals that the veteran had right thumb pain,
unresolved. Nonsteroidal anti-inflammatory drugs and Tylenol did
not provide

33 -

relief Examination revealed no swelling, ecchymosis, or erythema of
the right hand. There was full range of motion of the thumb.

VA treatment records dated in October 1997 indicate that the
veteran reported having problems with lifting and physical
activities which caused him to stress his thumb. He stated that he
could not wear a splint due to his computer job. Range of motion
was zero degrees to 100 degrees flexion at the metacarpal
phalangeal joint. There was tenderness over the medial aspect of
the metacarpal phalangeal joint on palpation of the fifth digit.
The assessment was pain at the metacarpal phalangeal joint of
questionable etiology.

In December 1997, the veteran underwent a right first metacarpal
phalangeal joint dorsal capsule repair. VA hospitalizations records
indicate that the veteran had continued pain on the ulnar aspect of
the first metacarpal phalangeal joint. It was noted that he has
failed conservative treatment. He was evaluated in orthopedics and
it was thought that he had a chronic gamekeeper's thumb, tear of
the ulnar collateral ligament of the first metacarpal phalangeal
joint, or some rotary instability secondary to attenuation of tear
of the dorsal capsule of the first metacarpal phalangeal joint. The
postoperative diagnosis was first metacarpal phalangeal joint
capsular instability.

A January 1998 VA treatment record indicates that the veteran's
splint was removed. He was placed in a thumb spica cast.

VA treatment records indicate that on February 5, 1998, the
veteran's cast was removed. The skin was intact and the incision
site was well healed. There was no erythema. He had decreased
sensation over the ulnar side of the right thumb. Range of motion
of the right thumb was limited. He was sent to occupational therapy
for passive range of motion and active range of motion of his right
hand, fingers, and thumb.

The veteran underwent occupational therapy in February 1998 and
March 1998. A February 1998 occupational therapy note indicates
that the veteran had pain with

- 34 -

movement of the thumb and wrist pain with the fist and digit
flexion. There was limitation of motion of the first digit
metacarpal joint. All other digits were within functional limits.
There was decreased grip strength on the right. The veteran
reported having difficulty with writing and lifting (i.e.: milk).
The veteran had deficits in fine motor tasks from decreased active
range of motion, decreased strength, and increased pain.
Occupational therapy was prescribed for one month.

A March 20, 1998 occupational therapy treatment record indicates
that the veteran met all goals of the occupational therapy. He
exhibited increased range of motion and strength and decreased pain
and edema. The veteran stated that the pain was a 4/5 out of 10
with movement only at the end ranges. He had decreased grip
strength the right.

An April 1998 rating decision granted a temporary total evaluation
pursuant to 38 C.F.R. 4.30 to the right hand disability. A 100
percent disability was assigned from December 22, 1997 to February
5, 1998.

A May 1998 VA examination report reveals that since the examination
in 1997, the veteran has had increased pain and disability in the
right hand. At the present time, the veteran had a significant
degree of pain in the right hand. His major complaint was a
complete loss of all kind of sensation in the thumb and in index
and middle fingers in the right hand. He was last seen in the
clinic on February 3 and has an appointment for follow-up. He was
taking no prescription medication, but he used aspirin and
Ibuprofen. The pain was on an everyday basis, and as a result of
the surgery and the pain, there was some interference with routine
functions of the hand during activities of daily living. Writing
was significantly impaired. During the time that he had a cast and
physical therapy, he started trying to write with the left hand.
The veteran hoped that he becomes proficient at doing left-handed
writing. He has some difficulty using utensils for eating, cutting
the meat, and some difficulty using the fingers like buttoning up
the shirt or tying his shoes. The veteran stated that as a result
of the sensory losses, his hand had become clumsy and any kind of
grasping was difficult or impossible. Lifting was also a little bit
impaired. The veteran drove his car with no difficulties. He
believed that the

- 35 -

Surgery has resulted in some improvement of the pain that he had
prior to the surgery, but not in the function. If anything, the
function was much worse than before.

Physical examination of the right hand revealed no conspicuous
swelling or deformity when compared to the normal one on the left.
The wrist, hand and fingers were not with any acute inflammatory
changes at that time. The grip was weaker on the right than on the
left and the strength in the fingers was decreased with resistive
motions. There was a scar on the dorsum of the left thumb in the
junction with the hand, about 3 and 1/2 centimeters with minor
keloid formation but no significant disfigurement. There was no
atrophy of the muscles in the hand, hypothenar and thenar areas.
The veteran was able to slowly and somewhat clumsily oppose his
thumb to the other fingers and he could bring the tip of the
fingers about maybe two fingers breadth from the wrist. There was
a complete loss of all kinds of sensation- touch, pinprick and
temperature - on the thumb and on the index and middle fingers. The
sensation was full in the ring and little fingers of the right
hand.

Range of motion testing revealed that the range of motion of the
metacarpophalangeal joint of the right thumb was 11 degrees to 14
degrees (normally zero degrees to 50 degrees). Range of motion of
the interphalangeal joint was 15 degrees to 20 degrees (normally
zero degrees to 80 degrees). Abduction was 45 degrees to 47 degrees
(normally zero degrees to 70 degrees).

The range of motion of the metacarpophalangeal joint of the right
index finger was zero to 74 degrees (normally zero to 90 degrees).
Range of motion of the interphalangeal joint was zero to 30 degrees
(normally zero to 45 degrees). Range of motion of the proximal
interphalangeal joint was within normal limits. Range of motion of
the distal interphalangeal joint was zero to 73 degrees (normally
zero to 90 degrees). Abduction and adduction were within functional
limits.

Range of motion of the metacarpophalangeal joint of the right
middle finger was zero to 85 degrees (normally zero to 90 degrees).
Range of motion of the proximal

36 -

interphalangeal joint was zero to 98 degrees (normally zero to 100
degrees). The range of motion of the distal interphalangeal joint,
and abduction and adduction of the right middle finger were within
functional limits.

Range of motion of the metacarpophalangeal joint of the right ring
finger was zero to 78 degrees (normally zero to 90 degrees). Range
of motion of the distal interphalangeal joint was zero to 80
degrees (normally zero to 90 degrees). Range of motion of the
proximal interphalangeal joint and abduction and adduction of the
right ring finger were within functional limits.

The diagnosis was old injuries of the right hand and the right
fingers status post reconstruction of the metacarpophalangeal joint
of the right thumb, residual loss of sensation in the thumb, index
and middle fingers.

A June 1998 VA treatment record indicates that the veteran had
complaints of right thumb numbness and pain since surgery. He also
had pain and numbness in the right middle and index finger. He had
full range of motion of the right hand. There were no motor or
sensory deficits. The assessment was right hand pain. Naprosyn was
prescribed.

A November 1998 VA treatment record reflects a diagnosis of right
wrist pain with neuropathy. The veteran reported that he used non-
steroidal anti-inflammatory drugs with little relief. There was
full range of motion of the right wrist without edema. Sensation
was intact.

A November 1998 rating decision assigned a 30 percent disability
evaluation to the right hand disability effective May 15, 1998,
under Diagnostic Code 8515.

At the hearing before the Board in January 2000, the veteran stated
that he had continuous pain in his right hand. Tr. 12. He had
difficulty writing and fatigue in his right hand if he typed or
used a keyboard for a more than 15 minutes. Tr. 12. He indicated
that he had difficulty with heavy dexterity labor because of his
right hand disability. Tr. 18.

- 37 -

Pertinent Law and Regulations

Diagnostic Code 5309 sets forth the rating criteria for Muscle
Injuries to Muscle Group IX, which are the intrinsic muscles of the
hand including the thenar eminence; short flexor, opponens,
abductor and adductor of thumb; hypothenar eminence; short flexor,
opponens and abductor of little finger; the four lumbricales; four
dorsal and three palmar interossei, which affect the forearm
muscles that act in strong grasping movements and are supplemented
by the intrinsic muscles in delicate manipulative movements. The
Diagnostic Code indicates that the hand is so compact a structure
that isolated muscle injuries are rare, being nearly always
complicated with injuries of bones, joints, tendons, etc. The
disability is rated on limitation of motion, with a minimum of 10
percent. See 38 C.F.R. 4.73, Diagnostic Code 5309 (1999). See also
38 C.F.R. 4.71a, Diagnostic Codes 5216- 5219 (1999) [ankylosis and
limitation of motion of single digits and combinations of digits].

The principles and criteria set forth in 38 C.F.R. 4.55, 4.56, and
4.73, Diagnostic Codes 5301 to 5329 were amended effective on July
3, 1997, during the pendency of the veteran's appeal. 62 Fed. Reg.
106, 30235- 30240 (Jun. 3, 1997) (codified at 38 C.F.R. 4.55-4.73
Diagnostic Codes 5301-5329; 38 C.F.R. 4.47-4.54, 4.72 were removed
and reserved). The defined purpose of the changes was to
incorporate updates in medical terminology, advances in medical
science, and to clarify ambiguous criteria. The comments clarify
that the changes were not intended to be substantive. See 62 Fed.
Reg. No. 106, 30235-30237. The Board notes that the provisions of
Diagnostic Code 5309 were not changed or amended.

38 C.F.R. 4.71a, Diagnostic Codes 5216-5227 (1999) rate ankylosis
and limitation of motion of single digits and combinations of
digits. When classifying the severity of ankylosis and limitation
of motion of single digits and combinations of digits under 38
C.F.R. 4.71a, Diagnostic Codes 5216-5227, the following rules will
be observed: (1) Ankylosis of both the metacarpophalangeal and
proximal interphalangeal joints, with either joint in extension or
in extreme flexion, will be

- 38 -

rated as amputation. (2) Ankylosis of both the metacarpophalangeal
and proximal interphalangeal joints, even though each is
individually in favorable position, will be rated as unfavorable
ankylosis. (3) With only one joint of a digit ankylosed or limited
in its motion, the determination will be made on the basis of
whether motion is possible to within 2 inches (5.1 cms.) of the
median transverse fold of the palm; when so possible, the rating
will be for favorable ankylosis, otherwise unfavorable. (4) With
the thumb, the carpometacarpal joint is to be regarded as
comparable to the metacarpophalangeal joint of other digits.
Extremely unfavorable ankylosis of the fingers, all joints in
extension or in extreme flexion, or with rotation and angulation of
bones, will be rated as amputation.

The ratings for Diagnostic Codes 5216 through 5219 apply to
unfavorable ankylosis or limited motion preventing flexion of tips
to within 2 inches (5.1 cms.) of the median transverse fold of the
palm. The ratings for codes 5220 through 5223 apply to favorable
ankylosis or limited motion permitting flexion of the tips to
within 2 inches (5.1 cms.) of the transverse fold of the palm.
Limitation of motion of less than 1 inch (2.5 cms.) in either
direction is not considered disabling. Combinations of finger
amputations at various levels, or of finger amputations with
ankylosis or limitation of motion of the fingers will be rated on
the basis of the grade of disability, i.e., amputation, unfavorable
ankylosis, or favorable ankylosis, most representative of the
levels or combinations. With an even number of fingers involved,
and adjacent grades of disability, select the higher of the two
grades. 38 C.F.R. 4.71a.

Under Diagnostic Code 5219, unfavorable ankylosis of two digits of
one hand, a 30 percent evaluation was warranted for unfavorable
ankylosis of the thumb and ring finger of the minor hand and a 40
percent evaluation was warranted for the major hand. 38 C.F.R.
4.71a, Diagnostic Code 5219.

Under Diagnostic Code 5223, favorable ankylosis of two digits of
one hand, favorable ankylosis of the thumb and ring finger warrants
a 30 percent evaluation for the major hand and a 20 percent
evaluation for the minor hand. 38 C.F.R. 4.71a, Diagnostic Code
5223.

39 -

Under Diagnostic Code 5224, ankylosis of the thumb, a 10 percent
rating is warranted for favorable ankylosis and a 20 percent rating
is warranted for unfavorable ankylosis. 38 C.F.R. 4.71a, Diagnostic
Code 5224.

Under Diagnostic Code 5227 (1999), ankylosis of any finger other
than the thumb, index finger, or middle finger is not compensable,
unless such ankylosis is extremely unfavorable. 38 C.F.R. 4.71a,
Diagnostic Code 5227. Extremely unfavorable ankylosis will be rated
as amputation under Diagnostic Codes 5152 through 5156.

Except as otherwise provided in the Schedule, all disabilities,
including those arising from a single entity, are to be rated
separately, and then all ratings are to be combined pursuant to 38
C.F.R. 4.25 (1999). One exception to this general rule, however, is
the anti-pyramiding provision of 38 C.F.R. 4.14 (1999), which
states that evaluation of the same disability under various
diagnoses is to be avoided.

The Board notes that the Court, in Esteban v. Brown, 6 Vet. App.
259 (1994), held that conditions are to be rated separately under
unless they constitute the "same disability" or the "same
manifestation" under 38 C.F.R. 4.14. Esteban, at 261. Thus, where
manifestations such as symptomatic scarring, bone or joint
deformity or limitation of motion, and/or nerve involvement are
present, VA must assess whether such are, in fact, separately
compensable.

Under Diagnostic Code 8515, paralysis of the median nerve, if the
evidence establishes complete paralysis of the median nerve with
the hand inclined to the ulnar side, the index and middle fingers
more extended than normally, considerable atrophy of the muscles of
the thenar eminence, the thumb in the plane of the hand (ape hand);
pronation incomplete and defective, absence of flexion of index
finger and feeble flexion of middle finger, cannot make a fist,
index and middle fingers remain extended; cannot flex distal
phalanx of thumb, defective opposition and abduction of the thumb,
at right angles to palm; flexion of wrist weakened; and pain with
trophic disturbances, a 70 percent evaluation is assigned for
complete paralysis

40 -

of the median nerve of the major extremity and a 60 percent
evaluation is assigned for complete paralysis of the median nerve
of the minor extremity. 38 C.F.R. 4.124a, Diagnostic Code 8515. A
50 percent disability evaluation is assigned for severe incomplete
paralysis of the median nerve of the major extremity and a 40
percent evaluation is assigned for severe incomplete paralysis of
the median nerve of the minor extremity. Id. A 30 percent
evaluation is assigned for moderate incomplete paralysis of the
median nerve of the major extremity and a 20 percent evaluation is
assigned for moderate incomplete paralysis of the median nerve of
the minor extremity. Id. A 10 percent evaluation is assigned for
mild incomplete paralysis of the median nerve of the major or minor
extremity. Id.

The Schedule provides that the term "incomplete paralysis," with
this and other peripheral nerve injuries, indicates a degree of
lost or impaired function substantially less than the type picture
for complete paralysis given with each nerve, whether due to varied
level of the nerve lesion or to partial regeneration. When the
involvement is wholly sensory, the rating should be for the mild,
or at most, the moderate degree. The ratings for the peripheral
nerves are for unilateral involvement; when bilateral, combine with
application of the bilateral factor. 38 C.F.R. 4.124a (1999).

The Board observes that the words "mild" "moderate" and "severe"
are not defined in the Schedule. Rather than applying a mechanical
formula, the Board must evaluate all of the evidence to the end
that its decisions are "equitable and just". 38 C.F.R. 4.6 (1999).
It should also be noted that use of descriptive terminology such as
"mild" by medical examiners, although an element of evidence to be
considered by the Board, is not dispositive of an issue. All
evidence must be evaluated in arriving at a decision regarding an
increased rating. 38 U.S.C.A. 7104(a) (West 1991); 38 C.F.R. 4.2,
4.6 (1999).

The evaluation of a service-connected disability involving a joint
rated on limitation of motion requires adequate consideration of
functional loss due to pain under 38 C.F.R. 4.40 and functional
loss due to weakness, fatigability, incoordination or

- 41 -

pain on movement of a joint under 38 C.F.R. 4.45. See DeLuca v.
Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability
to perform the normal working movements of the body with normal
excursion, strength, speed, coordination and endurance. 38 C.F.R.
4.40. Consideration is to be given to whether there is less
movement than normal, more movement than normal, weakened movement,
excess fatigability, incoordination, pain on movement, swelling,
deformity or atrophy of disuse, instability of station, or
interference with standing, sitting, or weight bearing. 38 C.F.R.
4.45.

Analysis

Initial matters

Initially, the Board concludes that the veteran's claim of
entitlement to an increased evaluation for residuals of a right
hand injury is well grounded within the meaning of the statutes and
judicial construction. See 38 U.S.C.A. 5107(a) (West 1991). When a
veteran claims that he has suffered an increase in disability, or
that the symptoms of his disability are more severe than is
contemplated by the currently assigned rating, that claim is
generally considered well grounded. Bruce; supra; Proscelle; supra.

Since the claim of entitlement to an increased evaluation for
service-connected residuals of a right hand injury is well
grounded, the VA has a duty to assist the veteran in the
development of facts pertinent to his claim. 38 U.S.C.A. 5107(a).
The veteran has been provided with four VA examinations, in July
1993, October 1995, April 1997, and August 1998, and a full
opportunity to present evidence and argument in support of this
claim. As such, the Board finds that all facts that are relevant to
this issue have been properly developed.

- 42 -

Discussion

In this case, the veteran's service-connected residuals of injuries
to the right hand was rated as 10 percent disabling under
Diagnostic Code 5309 from June 4, 1991 to May 14, 1998. The
service-connected residuals of a right hand injuries are rated as
30 percent disabling under Diagnostic Code 8515 on and after May
15, 1998.

The assignment of a particular Diagnostic Code is "completely
dependent on the facts of a particular case." See Butts, supra. One
Diagnostic Code may be more appropriate than another based on such
factors as an individual's relevant medical history, the current
diagnosis and demonstrated symptomatology. Any change in Diagnostic
Code by a VA adjudicator must be specifically explained. See
Pernorio, supra. In this case, the Board must consider which
Diagnostic Code or Diagnostic Codes are most appropriate for
application and provide an explanation for any such finding. See
Tedeschi, supra.

As noted above, with regard to initial rating cases, separate
ratings can be assigned to separate periods of time, based upon the
facts found - a practice known as "staged ratings." See Fenderson,
supra. As to this issue, the Board finds that staged ratings are
warranted. The medical evidence does show that there has been a -
significant change in the severity of his right hand symptoms from
May 15, 1998 to the present. The Board will separately discuss the
assignment of separate percentage evaluations for separate periods
of time.

Entitlement to an increased rating for the service-connected
residuals of injuries to the right hand from June 4, 1991 to May
14, 1998

As noted above, the RO assigned a 10 percent disability rating to
the service- connected residuals of right hand injuries under the
provisions of 38 C.F.R. 4.71a, Diagnostic Code 5309, injury to
Muscle Group IX.

43 -

In applying the law to the existing facts, the record does not
demonstrate the requisite objective manifestations for a disability
evaluation in excess of 10 percent for the service-connected
residuals of right hand injuries under the provisions of Diagnostic
Code 5309. As noted above, the provisions of Diagnostic Code 5309
indicate that this disability is rated under the diagnostic codes
which rate limitation of the hand.

The medical evidence of record reveals that from June 4, 1991 to
May 14, 1998, the veteran did not have limitation of motion of the
ring finger, thumb, or right hand. He was able to make a fist with
his right hand. Range of motion was full and painless. Thus, the
Board finds that the veteran is not entitled to a disability
evaluation in excess of 10 percent under the diagnostic codes
pertinent to rating limitation of motion of the hand and fingers,
since there is o evidence of favorable or unfavorable ankylosis of
the fingers of the right hand. See 38 C.F.R. 4.71a, Diagnostic
Codes 5216-5227, 5309. The Board finds that the minimum rating of
10 percent is appropriate under Diagnostic Code 5309.

The Board has considered whether another diagnostic code is "more
appropriate" than the one used by the RO. See Tedeschi, supra. The
veteran and his representative have not identified a more
appropriate diagnostic code, and the Board similarly has not been
able to do so for the time period on question. The Board notes that
the veteran had complaints of a numbness feeling of the tip of the
right ring finger and thumb. There were findings of diminished
pinprick response to the tip of the right ring finger. However,
nerve conduction studies were normal. The Board finds that from
June 4, 1991 to May 14, 1998, the most appropriate diagnostic code
for rating the right hand disability is Diagnostic Code 5309.
Although the RO rated the veteran's right hand disability under
Diagnostic Code 8515, paralysis of the median nerve, from May 15,
1998, Diagnostic Code 8515 is not the most appropriate code prior
to May 15, 1998, since there were no findings of paralysis of the
median nerve.

The Board recognizes that there are situations in which the
application of 38 C.F.R. 4.40 and 4.45 is warranted in order to
evaluate the existence of any functional

- 44 -

loss due to pain, or any weakened movement, excess fatigability,
incoordination, or pain on movement of the veteran's right hand
when the rating code under which the veteran is rated does not
contemplate these factors. See DeLuca v. Brown, 8 Vet. App. 202
(1995).

In this instance, the evidence of record does not demonstrate that
the veteran has additional functional loss of the right hand which
is sufficient to warrant an additional disability evaluation based
on 38 C.F.R. 4.40 and 4.45. The medical evidence indicates that the
veteran had complaints of intermittent pain in the
metacarpophalangeal joint of the right thumb. He reported that the
pain was worse with gripping action. The medical evidence of record
shows that the veteran has decreased hand grip power on the right.
As noted above, a 10 percent evaluation is currently assigned to
the veteran's right hand disability under Diagnostic Code 5309.
Diagnostic Code 5309 specifically contemplates impairment to the
veteran's grip. See 38 C.F.R. 4.73, Diagnostic Code 5309. The
medical evidence of record establishes that veteran experiences
pain in the metacarpophalangeal joint. However, the medical
evidence of record further shows that this disability did not cause
functional impairment of the right hand. There is no medical
evidence of atrophy of the muscles of the right hand, erythema,
swelling, deformity or instability. Thus, the Board finds that the
veteran's right hand disability does not cause additional
functional impairment due to pain on use so as to warrant the
assignment of a higher disability evaluation under the provisions
of 38 C.F.R. 4.40 and 4.45.

In summary, a disability evaluation in excess of 10 percent for the
service- connected residuals of a right hand disability is not
warranted, for the reasons and bases described above. The Board
concludes that the preponderance of the evidence is against the
veteran's claim for an increased evaluation for the service-
connected right hand disability. The benefit sought on appeal is
accordingly denied.

- 45 -

Entitlement to an increased rating for the service-connected
residuals of right hand injuries on and after May 15, 1998

The RO assigned a 30 percent disability evaluation to the veteran's
residuals of right hand injuries under 38 C.F.R. 4.124a, Diagnostic
Code 8515, paralysis of the median nerve.

In applying the law to the existing facts, the record does not
demonstrate the requisite objective manifestations for a disability
evaluation in excess of 30 percent for the service-connected
residuals of right hand injuries under the provisions of Diagnostic
Code 8515. In essence, the medical evidence demonstrates that the
right hand disability causes moderate impairment. As noted above,
the May 1998 VA examination report indicates that the veteran had
significant pain in his right hand. Examination revealed a complete
loss of all kinds of sensation - touch, pinprick, and temperature
in the thumb, index and middle fingers of the right hand. The
evidence of record further shows that the veteran had a weak right
grip and decreased strength in his fingers. He had sever limitation
of motion of the right thumb, mild to moderate limitation of motion
to the right index finger, and mild limitation of motion of the
right ring finger upon examination in May 1998. However, treatment
records dated in June 1998 and November 1998, indicate that the
range of motion of the right hand was within normal limits. The
Board points out that the Schedule indicates that when the
involvement is wholly sensory, the rating should be for the mild,
or at most, the moderate degree. In this case, the involvement of
the median nerve is wholly sensory.

After consideration of the medical and other evidence, which has
been described above, the Board concludes that the symptomatology
demonstrated approximates the criteria for moderate impairment
under Diagnostic Code 8515, and a 30 percent evaluation is
warranted.

The Board finds that the preponderance of the evidence is against
a disability rating in excess of 30 percent under Diagnostic Code
8515. The involvement of the

- 46 -

median nerve is sensory. As noted above, the examination findings
in May 1998 indicate that the veteran had a complete loss of
sensation in the right thumb, index finger, and middle finger.
Therefore, a disability evaluation in excess of 30 percent for
moderate disability) is prohibited by the Schedule. There is no
evidence of severe incomplete paralysis or complete paralysis of
the median nerve. The right hand is not inclined to the ulnar side.
There is no evidence of ape hand. The veteran has full range of
motion of the right hand. There is no evidence of atrophy of the
muscles of the thenar eminence. The veteran is able to flex his
fingers and make a fist. Thus, the Board finds that a disability
evaluation in excess of 30 percent is not warranted for the
residuals of right hand injuries under Diagnostic Code 8515 from
May 15, 1998. 38 C.F.R. 4.124a, Diagnostic Code 8515.

The Board has explored the possibility of rating the veteran's
disability under a different diagnostic code. See Butts, supra. The
veteran's service-connected right hand disability may also be rated
under Diagnostic Code 5309 for the staged time period from May 5,
1998. In applying the, laws to the existing facts, the Board finds
that a disability evaluation in excess of 30 percent is not
warranted under Diagnostic Code 5309. The medical evidence of
record reveals the veteran experienced mild to moderate limitation
of motion of the right thumb, index finger and middle finger upon
examination in May 1998. However, upon examination in June 1998,
range of motion of the right hand was full. Thus, the Board finds
that the veteran is not entitled to a disability evaluation in
excess of 30 percent under the diagnostic codes pertinent to rating
limitation of motion of the hand and fingers. See 38 C.F.R. 4.71a,
Diagnostic Codes 5216 to 5227, 5309.

The Board also finds that a separate 10 percent rating under
Diagnostic Code 5309, in addition to the 30 percent rating under
Diagnostic Code 8515, is not warranted. As noted above, the Court,
in Esteban v. Brown, 6 Vet. App. 259 (1994), held that conditions
are to be rated separately under unless they constitute the "same
disability" or the "same manifestation" under 38 C.F.R. 4.14.
Esteban, at 261. The veteran is assigned the 30 percent evaluation
under Diagnostic Code 8515 for pain in the right hand, decreased
grip strength, and loss of sensation in the right thumb, index
finger, and middle finger. Diagnostic Code 5309 contemplates

47 -

impairment to the grasping movements of the hand. A separate rating
under Diagnostic Code 5309 is not appropriate because the veteran
is already being compensated for the decreased grip strength of the
right hand under Diagnostic Code 8515.

The Board finds from May 5, 1998, the veteran's right hand
disability is more consistent with the application of Diagnostic
Code 8515, since the veteran's disability is manifested principally
by a loss of sensation in the thumb, index and middle fingers,
since May 5, 1998. Therefore, Diagnostic Code 8515 is most
appropriate.

The Board recognizes that there are situations in which the
application of 38 C.F.R. 4.40 and 4.45 is warranted in order to
evaluate the existence of any functional loss due to pain, or any
weakened movement, excess fatigability, incoordination, or pain on
movement of the veteran's right hand when the rating code under
which the veteran is rated does not contemplate these factors. See
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this instance, the evidence of record does not demonstrate that
the veteran has additional functional loss of the right hand which
is sufficient to warrant an additional disability evaluation based
on 38 C.F.R. 4.40 and 4.45. The medical evidence indicates that the
veteran had complaints of pain in the right hand. The medical
evidence shows that he had decreased grip strength and a complete
loss of sensation in the right thumb, index finger and middle
finger. The Board notes that the right hand disability is rated as
30 percent disabling under Diagnostic Code 8515 and this diagnostic
code contemplates pain and loss of sensation. See 38 C.F.R. 4.124a,
Diagnostic Code 8515. There is no medical evidence of atrophy of
the muscles of the right hand, erythema, swelling, deformity or
instability. Thus, the Board finds that the veteran's right hand
disability does not cause additional functional impairment due to
pain on use so as to warrant the assignment of a higher disability
evaluation under the provisions of 38 C.F.R. 4.40 and 4.45.

48 -
                                                                  
In summary, a disability evaluation in excess of 30 percent is not
warranted for the residuals of right hand injuries from May 15,
1998, for the reasons and bases described above. The preponderance
of the evidence is against the veteran's claim for a disability
evaluation in excess of 30 percent for the service-connected right
hand disability from May 15, 1998. The benefit sought on appeal is
accordingly denied.

Entitlement to an increased evaluation for hearing loss

Factual Background

Service medical records indicate that the veteran reported having
a hearing loss in childhood. However, enlistment examination
revealed normal hearing.

A March 1992 VA examination report indicates that the veteran
reported having a bilateral hearing loss. Examination of the ear
canals were clear. On the authorized audiological evaluation, pure
tone thresholds, in decibels, were as follows:

                                   HERTZ 
               500     1000     2000     3000     4000 
RIGHT          N/A       30       10       10       15 
LEFT           N/A       50       20       10       20

The average pure tone threshold was 16 decibels for the right ear
and 25 decibels for the left ear. Speech audiometry revealed speech
recognition ability of 96 percent in the right ear and 92 percent
in the left ear. The diagnosis was mild sensorineural hearing loss
of hearing at 250 to 1000 HERTZ and at 6000 to 8000 HERTZ for the
right ear, and a -mild to moderate sensorineural hearing loss from
250 to 1500 HERTZ and a mild sloping to severe sensorineural
hearing loss at 6000 to 8000 HERTZ in the left ear. Speech
discrimination was good bilaterally. There was normal functioning
of the middle ear systems, bilaterally. The ear canals were clear
bilaterally. Overall test reliability was good.

- 49 -

A July 1992 rating decision granted service connection for
bilateral hearing loss. A noncompensable evaluation was assigned
from June 4, 1991.

An August 1992 VA audiological examination report indicates that
the veteran reported an increased difficulty with hearing acuity
since discharge from the service. On the authorized audiological
evaluation, pure tone thresholds, in decibels, were as follows:

                                   HERTZ 
               500     1000     2000     3000     4000 
RIGHT           55       40       25       25       40 
LEFT            60       55       40       25       40

The average pure tone threshold for the right ear. was 32 decibels.
The average pure tone thresholds in the left ear was 40 decibels.
Speech audiometry revealed speech recognition ability of 100
percent in the right ear and 88 percent in the left ear. The
veteran reported having mild, periodic, low-pitched tinnitus, more
severe in the left ear and more noticeable since discharge from the
service. The examiner indicated that at this time, test results did
not indicate the need for medical intervention. Pure tone testing
revealed a mild to moderate sensorineural hearing impairment
bilaterally. Speech discrimination ability was good, bilaterally.
It was noted that the veteran's pure tone averages did not agree
with his speech reception tests. Overall, the test reliability was
considered fair.

An October 1992 rating decision granted service connection for
tinnitus. A noncompensable evaluation was assigned effective from
July 15, 1992. The claim for an increased evaluation for bilateral
hearing loss was denied.

At a hearing before the RO in June 1993, the veteran stated that he
sometimes had problems hearing a person talk across a room. Tr. 11.
He did not have a problem hearing a person who was relatively close
to him. Tr. 12.

50 -

A July 1993 VA audiological examination report indicates that the
veteran complained of bilateral tinnitus which was described as
"ringing." The veteran denied any recent history of otologic
disease. He also denied vertigo. On the authorized audiological
evaluation, pure tone thresholds, in decibels, were as follows:

                                   HERTZ 
               500      1000      2000      3000     4000 
RIGHT           45        30        15       15        30 
LEFT            50        55        30       25        20

The average pure tone threshold for the right ear was 23 decibels.
The average pure tone threshold for the left ear was 33 decibels.
Speech audiometry revealed speech recognition ability of 94 percent
in the right ear and 88 percent in the left ear.

The assessment was mild sensorineural hearing loss in the low
frequency range and the high frequency range with normal hearing
through the mid frequencies in the right ear, and mild to moderate
sensorineural hearing loss in the left ear. The speech reception
thresholds were consistent with pure tone findings. The acoustic
immittance testing revealed adequate middle ear functioning,
bilaterally, with reflexes elicited at the expected levels. It was
noted that the test results indicated that the veteran would
benefit from left ear amplification.

An October 1995 VA audiological examination report reveals that the
veteran noted increased difficulty with overall hearing acuity and
tinnitus since his original VA examination. The veteran reported
having additional left ear pressure or blockage and additional
difficulty with bilateral tinnitus. It was noted that the veteran
was issued a VA hearing aid through the audiologic and speech
department. The veteran did not have his hearing aid at the
evaluation and when questioned why, he indicated he has not been
able to get used to wearing it.

-51-

On audiological evaluation, pure tone thresholds, in decibels, were
as follows:

                                   HERTZ 
               500    1000    2000    3000     4000 
RIGHT           50      30      25      25       40 
LEFT            60      60      40      45       40

The average pure tone threshold for the right ear was 30 decibels.
The average pure tone threshold for the left ear was 46 decibels.
Speech audiometry revealed speech recognition ability of 96 percent
in the right ear and 88 percent in the left ear. The veteran
indicated that the tinnitus was both constant and periodic. He
stated that the onset to be since his discharge from the service,
but it had gradually increased since that time. The examiner
indicated that at the present time, test results do not indicate
the need for medical intervention. The diagnosis was pure tone
testing revealed a mild to moderate sensorineural hearing
impairment in the right ear and a mild to severe sensorineural
hearing impairment in the left ear. Speech discrimination ability
was good bilaterally. Overall, test reliability was considered
good. It was suggested that the veteran utilize appropriate hearing
conservation at all times and encouraged to use his left VA issued
amplification.

A February 1996 rating decision denied entitlement to an increased
compensable rating for bilateral hearing loss.

An April 1997 rating decision denied entitlement to an increased
rating for the bilateral hearing loss.

An August 1998 VA ear disease examination report indicates that the
veteran's auricle had some congenital cartilaginous buds in the
left tragal area. The external ear canal was patent; tympanic
membranes were intact. The tympanum and the mastoids were
unremarkable. There were no active ear disease or infection of
middle or inner ear. The audiogram was pending. The diagnosis was
sensorineural hearing loss determined by tuning fork, pending
audiogram.

52 -

An August 1998 VA audiological examination indicates that the
veteran's chief complaint was bilateral hearing loss and bilateral
tinnitus. Situations of greatest difficulty were severe speech
discrimination impairment and difficulty with overall hearing
acuity in most all listening situations. He stated that he had a
hearing aid issued by the VA but he did not wear it because it did
not fit and he never returned to have it checked. He was currently
a student and was not exposed to noise in any occupation and had no
recreational noise. The veteran reported having bilateral tinnitus
which was both periodic and constant.

It was noted that the veteran's pure tone thresholds were not in
agreement with speech discrimination ability and acoustic reflexes.
They were slightly elevated compared to the other test scores. On
the authorized audiological evaluation, pure tone thresholds, in
decibels, were as follows:

                                   HERTZ 
               500      1000     2000      3000     4000 
RIGHT           50        45       20        15       40 
LEFT            75        70       60        55       70

The average pure tone threshold for the right ear was 30 decibels.
The average pure tone threshold for the left ear was 63 decibels.
Speech audiometry revealed speech recognition ability of 100
percent in the right ear and 92 percent in the left ear. The
diagnosis was sensorineural hearing impairment, bilaterally; normal
functioning in the middle ear systems with Type A tympanograms; and
normal acoustic reflexes bilaterally. It was noted that the tests
scores indicated a sensorineural hearing impairment of some degree.
However, the exact degree was not noted at this time. The veteran
is to return to this clinic as needed for follow-up testing.

53 - 

Pertinent Law and Regulations

Effective June 10, 1999, during the pendency of this appeal, the
VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with regard to
evaluating hearing impairment and other diseases of the ear. 64
Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. 4.85-4.87).
The Court has held that where a law or regulation changes after a
claim has been filed or reopened but before the administrative or
judicial appeal process has been concluded, the version more
favorable to the veteran will apply. Karnas v. Derwinski, 1 Vet.
App. 308, 313 (1991). Although the RO did not consider the change
in regulation, the Board concludes that this is not prejudicial as
the change in regulation was not a substantive change regarding the
portion of the regulations pertinent to this veteran's claim.
Consequently, the change has no effect on the outcome of this
claim. See Edenfield v. Brown, 8 Vet. App. 384 (1995). The Board
finds, therefore, that it may proceed with a decision in this case
without prejudice to the veteran. See Bernard v. Brown, 4 Vet. App.
384, 394 (1993).

Prior to June 10, 1999, the severity of hearing loss was determined
by comparison of audiometric test results with specific criteria
set forth at 38 C.F.R. 4.8 5, Part 4, DC 6100 through 6110 (1998).
Effective June 10, 1999, the severity of hearing loss continues to
be determined by comparison of audiometric test results with
specific criteria set forth at 38 C.F.R. 4.85, Part 4, DC 6100
through 6110. See also 64 Fed. Reg. 25208 and 25209, published at
38 C.F.R. 4.85-4.87 (effective June 10, 1999). Under both the new
and old regulations, evaluations of bilateral defective hearing
range from noncompensable to 100 percent based on organic
impairment of hearing acuity as measured by the results of
controlled speech discrimination tests together with the average
hearing threshold level as measured by pure tone audiometry tests
in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (cycles per
second). The Schedule allowed for such audiometric test results to
be translated into a numeric designation ranging from Level I, for
essentially normal acuity, to Level XI, for profound deafness, in
order to evaluate the degree of disability from bilateral service-
connected defective hearing. The evaluations derived from the

54 -

schedule are intended to make proper allowance for improvement by
hearing aids. See 38 C.F.R. 4.85-4.87 (1998); See also 64 Fed. Reg.
25208 and 25209, published at 38 C.F.R. 4.85 (effective June 10,
1999).

Analysis

Initial matters

Initially, the Board concludes that the veteran's claim of
entitlement to an increased evaluation for hearing loss is well
grounded within the meaning of the statutes and judicial
construction. See 38 U.S.C.A. 5107(a) (West 1991). When a veteran
claims that he has suffered an increase in disability, or that the
symptoms of his disability are more severe than is contemplated by
the currently assigned rating, that claim is generally considered
well grounded. Bruce, supra; Proscelle, supra.

Since the claim of entitlement to an increased evaluation for
service-connected hearing loss is well grounded, the VA has a duty
to assist the veteran in the development of facts pertinent to his
claim. 38 U.S.C.A. 5107(a). The veteran p has been provided with VA
examinations in May 1992, August 1992, July 1993, October 1995, and
August 1998, and a full opportunity to present evidence and
argument in support of this claim. As such, the Board finds that
all facts that are relevant to this issue have been properly
developed.

Discussion

The Board initially finds that the veteran's service-connected
hearing loss is properly evaluated under the rating criteria for
hearing impairment pursuant to 38 C.F.R. 4.85, Diagnostic Code
6100. The Board has not identified a diagnostic code which is more
appropriate, see Butts v. Brown, 5 Vet. App. 532, 538 (1993);
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995), and the veteran has
not suggested the use of another diagnostic code.

55 -

The assignment of disability ratings for hearing impairment is
derived by a mechanical application of the rating schedule to the
numeric designations assigned after audiometric evaluations are
rendered. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). The
most recent VA audiological evaluation available (August 1998)
reveals an average pure tone threshold of 10 decibels in the right
ear, and a speech discrimination ability of 100 percent in the
right ear. The audiological evaluation also reveals an average pure
tone threshold of 63 decibels in the left ear, and a speech
discrimination ability of 92 percent in the left ear. Applying
these values to the rating schedule under both the new or old
regulation results in a numeric designation of Level I hearing in
the right ear and Level II hearing in the left ear. Under DC 6100,
a noncompensable evaluation is assigned where hearing is at Level
II in the poorer ear and Level I in the better ear. Therefore, the
objective clinical evidence of record does not support a
compensable evaluation for bilateral hearing loss. 38 C.F.R. 4.85-
4.87, Diagnostic Code 6100 (1998); 38 C.F.R. 4.85-4.87, Diagnostic
Code 6100 (Effective June 10, 1999).

The Board recognizes that in the case of an appeal of an initial
rating assignment, inquiry must be made upon all medical and lay
evidence of record reflecting the severity of the veteran's
disability since the submission of the claim. See Fenderson, 12
Vet. App. at 119. In this case, the medical evidence of record does
not establish an increase in severity of the bilateral hearing loss
from June 4, 1991 to the present. The objective clinical evidence
of record does not support the assignment of a compensable
evaluation for the bilateral hearing loss since that time.

The Board is, of course, cognizant of contentions made by the
veteran to the effect that his service-connected hearing disability
presents him with problems in certain situations. The Board has no
reason to doubt the veteran. However, as discussed above, the level
of hearing currently demonstrated on objective evaluation is not
consistent with a compensable evaluation under the regulation.
Accordingly, the Board finds that the preponderance of the evidence
is against the claim for a compensable evaluation for bilateral
hearing loss. The benefit sought on appeal is denied.

56 -

ORDER

Entitlement to an increased evaluation, 50 percent, for major
depression is granted, subject to controlling regulations
applicable to the payment of monetary benefits

Entitlement to an increased evaluation for residuals of right hand
injuries is denied.

Entitlement to an increased evaluation for hearing loss is denied.

REMAND

Total rating

The veteran contends that he is unemployable as a result of his
service-connected disabilities, and that he is therefore entitled
to a total rating for individual unemployability due to service-
connected disabilities.

Initially, the Board finds that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. 5107(a). That is, he has
presented a claim which is plausible. Murphy v. Derwinski, 1 Vet.
App. 78 (1990). The veteran's has contended that he is precluded
from gainful employment due to disabilities. Cf Proscelle v.
Derwinski, 2 Vet. App. 629 (1992).

It is the established policy of VA that all veterans who are unable
to secure and follow a substantially gainful occupation by reason
of service-connected disabilities shall be rated totally disabled.
38 C.F.R. 4.16 (1999). A finding of total disability is appropriate
"when there is present any impairment of mind or body which is
sufficient to render it impossible for the average person to follow
a substantially gainful occupation." 38 C.F.R. 3.340(a)(1), 4.15
(1998). "Marginal employment shall not be considered substantially
gainful employment." 38 C.F.R. 4.16(a). "Substantially gainful
employment" is that employment "which is ordinarily

- 57 -

followed by the nondisabled to earn their livelihood with earnings
common to the particular occupation in the community where the
veteran resides." Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358
(1991). If the total rating is based on a disability or combination
of disabilities for which the Schedule provides an evaluation of
less than 100 percent, it must be determined that the service-
connected disabilities are sufficient to produce unemployability
without regard to advancing age. 38 C.F.R. 3.341 (1999).

Total disability ratings for compensation may be assigned where the
schedular rating is less than total when the disabled person is, in
the judgment of the rating agency, unable to secure or follow a
substantially gainful occupation as a result of service-connected
disabilities, provided that, if there is only one such disability,
this disability shall be ratable at 60 percent or more, and if
there are two or more disabilities, there shall be at least one
disability ratable at 40 percent or more and sufficient additional
disability to bring the combined rating to 70 percent or more. See
38 C.F.R. 4.16(a) (1999).

Entitlement to a total rating due to individual unemployability
must be established solely on the basis of impairment from service-
connected disabilities and not based on nonservice-connected
disabilities or advancing age. 38 C.F.R. 4.19 (1999); Hodges v.
Brown, 5 Vet. App. 375, 378-379 (1993). The sole fact that a
claimant is unemployed or has difficulty obtaining employment is
not enough. And, although a high rating in itself is a recognition
that the impairment makes it difficult to obtain and keep
employment, the question remains whether the veteran is capable of
performing the physical and mental acts required by employment, not
whether the veteran can find employment. See 38 C.F.R. 4.16(a); Van
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court
referred to apparent conflicts in the regulations pertaining to
individual unemployability benefits. Specifically, the Court
indicated there was a need for discussing whether the standard
delineated in the controlling regulations was an "objective" one
based on average industrial impairment or a "subjective" one based
upon the veteran's actual

58 -

industrial impairment. The Board is bound in its decisions by the
regulations, the Secretary's instructions and the precedent
opinions of the chief legal officer of VA. 38 U.S.C.A. 7104(c)
(West 1991).

In a pertinent precedent decision, the VA General Counsel concluded
that the controlling VA regulations generally provide that veterans
who, in light of their individual circumstances, but without regard
to age, are unable to secure and follow a substantially gainful
occupation as a result of service-connected disability shall be
rated totally disabled, without regard to whether an average person
would be rendered unemployable by the circumstances. Thus, the
criteria include a subjective standard. It was also determined that
"unemployability" is synonymous with inability to secure and follow
a substantially gainful occupation. VA O.G.C. Prec. Op. No. 75-91
(Dec. 27, 1991).

Review of the record reveals that the veteran's service-connected
disabilities consist of ma or depression, which has now been rated
50 percent disabling; residuals of right hand injuries, which is
rated 30 percent disabling; tinnitus, which is rated as 10 percent
disabling; and hearing loss, which is rated as zero percent
disabling. Thus, the Board finds that the veteran meets the
threshold requirements set forth in 38 C.F.R. 4.16(a).

The Board finds that additional development is needed before the
claim for entitlement to a total rating based upon individual
unemployability due to service- connected disabilities can be
decided on the merits. As discussed in detail above, the Board
determined that a 50 percent evaluation is warranted for the
service- connected major depression, since the evidence of record
shows that the major depression causes occupational impairment with
reduced reliability and productivity and difficulty in establishing
effective work relationships. The evidence of record shows that the
veteran has had persistent academic difficulty since he started
college in 1991. He has still not obtained a degree. The evidence
of record further shows that the veteran's VA vocational
rehabilitation benefits were recently interrupted due to the
veteran's noncompliance with the benefits program guidelines and
the unsatisfactory progress at the university. The Board notes that
despite the

- 59 -

veteran's academic difficulty, the record shows that he has
completed approximately two years of college and the veteran is
working towards a degree in engineering.

In light of these recent findings, the Board finds that a remand is
necessary and further evaluation of the factors effecting the
veteran's employability is required. This evaluation should include
a contemporaneous VA social and industrial survey. The survey
report should discuss whether the veteran is able to secure and
follow a substantially gainful occupation that does not include
heavy labor. The survey report should also discuss the veteran's
education level and whether he is able to secure and follow a
substantially gainful occupation in the engineering field.

Service connection for chest pains

As noted in the introduction, the RO denied the veteran's claim of
entitlement to service connection for chest pains in June 1999. The
veteran was advised of this decision in July 1999. He filed a
Notice of Disagreement with that decision in August 1999. To this
point, the record does not reflect that the RO has issued a
statement of the case as required under 38 C.F.R. 19.26 (1999). See
also 38 C.F.R. 19.29 (1999). The filing of a notice of disagreement
initiates the appeal process and the failure of the RO to issue a
statement of the case is a procedural defect requiring a remand.
Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).

Accordingly, the case is REMANDED for the following action:

1. The veteran should be permitted to submit any additional
evidence in his possession that is pertinent to the issue of
entitlement to a total rating based upon individual unemployability
due to service-connected disabilities.

2. A VA Social and Industrial Survey of the veteran should be
completed. The veteran's claims folder

- 60 -

should be made available to the person conducting the survey. The
report of VA Social and Industrial Survey should discuss whether
the veteran is able to secure and follow a substantially gainful
occupation and also discuss the veteran's education level and
whether he is able to secure and follow an occupation in the
engineering field. The report of the VA Social and Industrial
Survey should be associated with the veteran's claims folder.

3. When the above development is completed to the extent possible,
the RO should readjudicate the issue of entitlement to a total
disability rating based on individual unemployability due to
service-connected disabilities. In so determining, the RO should
evaluate the veteran's service-connected major depression, right
hand disability, hearing loss, and tinnitus, and assess the current
level of disability for each service-connected disability. If the
benefit sought on appeal remains denied, the veteran and his
representative should be furnished a supplemental statement of the
case and given the opportunity to respond. The RO must provide a
summary of the applicable laws and regulations, with appropriate
citations. Thereafter, the case should be returned to the Board, if
in order.

4. The RO must issue a Statement of the Case or Supplemental
Statement of the Case, containing all applicable laws and
regulations, on the issue of entitlement to service connection for
chest pains. The veteran should be advised of the time period in
which to perfect his appeal.

- 61 -

The veteran has the right to submit additional evidence and
argument on the matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims are remanded by the Board of Veterans'
Appeals or by the United States Court of Veterans Appeals for
additional development or other appropriate action must be handled
in an expeditious manner. See The Veterans' Benefits Improvements
Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994),
38 U.S.C.A. 5101 (West Supp. 1999)(Historical and Statutory Notes).
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

Barry F. Bohan 
Member, Board of Veterans' Appeals

 - 62 -




